DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a method of making a crosslinked film.
II.	Claims 8-18, drawn to a product of a crosslinked film.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of the film could be made by other methods, such as using a different calcium source or using another solvent besides ethanol. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above.  There would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The Groups are drawn to a distinct method and product that are diverse in classification and in subject matter. A search for any one of the above Groups would not include a full search for any other Group, and the non-prior art issues attending each Group are complex. Considering both Groups or any subset thereof would cause undue burden on the examiner.
Applicant’s election without traverse of Group II, drawn to a product of a crosslinked film, in the interview on 6/3/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview on 6/3/2022.
Examination on the merits commences with claims 8-18 being considered only. The requirement is deemed proper and is therefore made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al (U.S.PGPUB 2008/0146109; reference A).
Regarding claim 8, Howard is drawn to polysaccharide film coating for substrates (see abstract and paragraphs [0007] and [0008]). Regarding claim 8, Howard teaches the film may further include crosslinking agents such as calcium chloride (see paragraphs [0052] and [0057]). Regarding claim 8, Howard the film coating may be applied to the substrate using methods known in the art including spin coating (see paragraph [[0056]). Regarding claims 8-11, Howard provides an example wherein the polysaccharide is pectin with an esterification of 30, 60, and 90 percent (see Table 9). Regarding claim 12, Howard the amount of crosslinker can be anywhere from about 1 wt % to about 40 wt % (see paragraph [0057]). Regarding claims 13 and 14, processing conditions such as temperature and pH can be adjusted (see paragraphs [0057] and [0059]).
Howard does not teach possession of the polysaccharide film coating with all the features Howard teaches as embodiments for preparing the polysaccharide film coating. Howard does not teach the functional properties of the polysaccharide film coating in claims 12-14.
It would have been obvious to crosslink Howard’s high methoxyl pectin film with calcium chloride and apply it via spin coating. A person of ordinary skill in the art would have had a reasonable expectation of success in crosslinking Howard’s high methoxyl pectin film with calcium chloride and apply it via spin coating because Howard teaches that the films can be crosslinked with calcium chloride and applied via spin coating. The skilled artisan would have been motivated to crosslink Howard’s high methoxyl pectin film with calcium chloride and apply it via spin coating because Howard specifically highlights that both of these are useful embodiments.
It would have been obvious to use a high methoxyl pectin with a degree of esterification between about 67-70% to make Howard’s film coating. A person of ordinary skill in the art would have had a reasonable expectation of success in high methoxyl pectin with a degree of esterification between about 67-70% to make Howard’s film coating because Howard exemplifies using pectin with a degree of esterification of 60% and 90%, and therefore there is a reasonable expectation of success to use a degree in between these values. The skilled artisan would have been motivated to high methoxyl pectin with a degree of esterification between about 67-70% to make Howard’s film coating because Howard teaches that various degrees of esterification can be used and Howard exemplifies films with degrees of esterification both above and below this range.
Claim 8 is a product-by-process claim; claims 9-14 depend from said claim. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, the Howard reference renders obvious each of the product-by-process limitations with the exception of the ethanol solvent used during crosslinking. However, it is noted that Howard teaches that the crosslinking steps are known to those in the art, and that said steps can be modified. It is also noted that the claim does not state that any specific amount of ethanol is used. It therefore appears that Howard’s product made with Howard’s taught modifications is sufficiently similar to the claimed product. 
Claims 12-14 limit to functional properties of the claimed product. Since the product taught by Howard, including Howard’s taught modifications to Howard’s exemplified product, appears to have the same structure as the claimed product, it appears that the Howard’s product would inherently have these functional properties. It is further noted that these claims are very broad with regard to the concentration of crosslinker, temperature and pH as no ranges are provided in any of these claims.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (2017, Carbohydrate Polymers 157: 766–774; reference U) in view of Howard et al (U.S.PGPUB 2008/0146109). 
Regarding claims 8-10 and 15-16, Cui teaches both pectin films and electro-spun pectin mats, crosslinked with calcium chloride in ethanol, on a glass substrate, seeded with cells (see section 2.5.3). Regarding claims 8-11 and 15, Cui provides an example wherein the pectin has a degree of esterification of 70% (see section 2.1).
Cui does not teach that the pectin is spray coated on the substrate.
Regarding claims 8 and 15, Howard is drawn to polysaccharide film coating for substrates (see abstract and paragraphs [0007] and [0008]). Regarding claims 8 and 15, Howard teaches the film may further include crosslinking agents such as calcium chloride (see paragraphs [0052] and [0057]). Regarding claims 8 and 15, Howard the film coating may be applied to the substrate using methods known in the art including spin coating (see paragraph [[0056]).
It would have been obvious to combine Cui with Howard to apply Cui’s pectin to Cui’s substrate using spray coating. A person of ordinary skill in the art would have had a reasonable expectation of success in applying Cui’s pectin to Cui’s substrate using spray coating because Howard teaches this is a standard technique of applying a pectin film. The skilled artisan would have been motivated to apply Cui’s pectin to Cui’s substrate using spray coating because Howard teaches this is a standard technique of applying a pectin film.
Claims 12-15 and 117-18 limit to functional properties of the claimed product. Since the product taught by Cui, including Howard’s taught modifications to Cui’s exemplified product, appears to have the same structure as the claimed product, it appears that the Cui’s product would inherently have these functional properties. It is further noted that these claims 12-14 are very broad with regard to the concentration of crosslinker, temperature and pH as no ranges are provided in any of these claims.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653